Citation Nr: 0610716	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for genitourinary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1947.  The case comes before the Board of Veterans´ 
Appeals (Board) on appeal from an adverse rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

The veteran's genitourinary tuberculosis was contracted 
during military service.


CONCLUSION OF LAW

Genitourinary tuberculosis was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1945 to 
October 1947.  He contends, in essence, that his diagnosis of 
genitourinary tuberculosis is related to a March 1950 
positive purified protein derivative (PPD) test.  He asserts 
that his tuberculosis was dormant for many years, followed by 
reactivation and the diagnosis of genitourinary tuberculosis 
in June 1988.  He argues that the 1950 positive results fall 
well within the three-year presumptive period for service 
connection for tuberculosis, and that he is therefore 
entitled to service connection.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, tuberculosis 
may be presumed to have been incurred in service if manifest 
to a compensable degree within three years of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005).  

Service medical records are negative for a diagnosis of 
genitourinary tuberculosis or a positive PPD test.  They do, 
however, reflect treatment for various genitourinary 
complaints, including renal calculi, for which the veteran 
has been service-connected.

The veteran's post-service medical records indicate that in 
August 1948 he had a chest X-ray that was noted to be 
suspicious for pulmonary tuberculosis.  However, an X-ray 
taken six days later revealed no abnormalities.  His post-
service medical records also demonstrate that he had a 
positive PPD test in March 1950; there was, however, no 
diagnosis of active tuberculosis.  Treatment records dated 
from the late 1940's to April 2002 show treatment for various 
genitourinary complaints, including renal stones, urethral 
burning and hematuria.  After an increase in the frequency 
and severity of genitourinary complaints in the 1980's, the 
veteran was diagnosed with genitourinary tuberculosis in June 
1988.  Treatment records dated through 1991 show regular 
treatment for genitourinary tuberculosis.

In support of his contention that his genitourinary 
tuberculosis is related to service, the veteran submitted 
several letters written by private treating physicians.  The 
first letter, dated in November 1989, and written by Thomas 
W. Blanchard, M.D., stated, "[i]t was the opinion of Dr. 
Montgomery, and I concur, that, by history, this disease 
process was present in the late 1940's, accounting for his 
urinary tract problems then, though a diagnosis of 
genitourinary tuberculosis was not established at that 
time."  In a July 1990 letter, Dr. Blanchard stated that the 
veteran's genitourinary tuberculosis had been present since 
1947.  A July 1990 letter written by F.F. Marschalk, Jr., 
M.D., stated that he had been treating the veteran for his 
genitourinary tuberculosis since its diagnosis in June 1988.  
It was his understanding that the veteran had had his first 
positive PPD test in the late 1940's or early 1950's.  In a 
January 1991 letter, Dr. Marschalk stated that the veteran 
"had a positive PPD back in the late forties or early 
fifties and has documented it by a reference letter.  There 
is also evidence that he had a possible infiltrate on a chest 
X-ray in and about that time.  I suspect that he had the 
primary episode of tuberculosis back in the late forties or 
early fifties with dissemination and then re-activated in the 
last four to five years causing the present problem."  
Finally, an August 1991 letter written by W.N. Agostas, M.D., 
reported that the veteran "state[d] that he had a positive 
PPD in the early 1950's and there is also evidence that he 
had a possible infiltrate on chest X-ray at about that time.  
This would suggest that his initial infection with 
tuberculosis occurred at that time with later dissemination 
to the urinary tract."

In February 2006, the Board requested a medical expert 
opinion in infectious diseases associated with the Veterans 
Health Administration.  A March 8, 2006 report from the Chief 
of Infectious Diseases and Professor of Internal Medicine at 
the University of Michigan has been received.  This report 
extensively reviews the information contained in the claims 
folder, and fully addressed several questions posed by the 
Board.  In pertinent part, this expert concluded that it was 
"highly likely that this patient's exposure and primary 
infection with tuberculosis was during the time he was in the 
Service or shortly thereafter.  Definitely, the genitourinary 
tuberculosis in the 1980's is related to the positive PPD 
test that he had in 1950."  It was also indicated that it 
was "entirely possible" that the urinary complaints in the 
late 1940's could have been due to tuberculosis and/or that 
he may have had mildly symptomatic pulmonary tuberculosis at 
that time.  It was commented that "Yes, I think it highly 
likely that he indeed contracted tuberculosis when he was in 
Service."  He further stated:  "Given the data available, I 
think it highly likely that this patient's exposure and 
primary infection with tuberculosis was during the time he 
was in the Service or shortly thereafter." 

On this evidence, the Board finds that the evidence of record 
is at least in equipoise as to whether or not the 
tuberculosis diagnosed after service was contracted in 
service.  Resolving such doubt in favor of the veteran, 
service connection is granted.  38 U.S.C.A. § 5107.


ORDER

The claim of entitlement to service connection for 
genitourinary tuberculosis is granted.  (Prior to assigning a 
disability evaluation and effective date for the award, the 
RO should provide appropriate notice as required by the Court 
in the recent case of Dingess v. Nicholson, Nos. 01-1917 &02-
1506 (U.S. Vet. App. March 3, 2006).




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


